 

 

Case 1:19-cr-O0131-PAE Document1i29 Filed 07/11/19 Page 1 of 2

DOAR RIECK KALEY &® MACK

ATTORNEYS AT LAW

JOHN DOAR (1921-2014)
Tomy eur ASTOR BUILDING
WALTER MACK SS
“ 217 BROADWAY

OF COUNSEL NEW YORK, N.Y. 10007-2911
JOHN JACOB RIECK, JR. ~~
JAMES J. WASSERMAN TELEPHONE: (212) 619-3730
DAVID RIVERA FACSIMILE: (212) 962-5037
MICHAEL MINNEFOR e-mail: firm@doarlaw.com

website: www.doarlaw.com

July 11, 2019

Via ECF and Email

Hon. Paul A. Engelmayer
United States District Judge
United States District Court
500 Pearl Street

New York, NY 10007-1312

Re: United States v. Randall, et al.,
Docket No. 19 Cr. 131 (PAE)

Dear Judge Engelmayer:

I represent Geraldine Faustin in the above referenced matter. J am writing to
request a modification of Ms. Faustin’s bail conditions to allow her to travel on Saturday, July
13, 2019 from her home on Long Island to Philadelphia, PA so that she may attend the viewing,
funeral and burial of her recently deceased uncle.

Geraldine Faustin was arrested in this case on February 27, 2019 and released on
conditions principally requiring a bond in the amount of $50,000 cosigned by two financially
responsible individuals, with home confinement with electronic monitoring to permit her to
work, Pretrial Services supervision and with travel restricted to the SDNY and EDNY. All
conditions have been satisfied and Ms. Faustin appears to be doing well. Ms. Faustin resides
with her mother. She is wotking full time as a home health aide. Recently the Court modified
Ms. Faustin’s bail conditions to substitute a curfew as directed by Pretrial Services for home

confinement.

I have been in contact with Pretrial Services Officers Amanda Sanchez
(EDNY)and John Moscato (SDNY)! who advise that Pretrial Services consents to the requested
bail modification to allow Ms. Faustin to travel from Long Island to Philadelphia so that she may

 

! Because Ms. Faustin resides on Long Island, she reports to Pretrial Services in the
EDNY

 
 

Case 1:19-cr-00131-PAE Document129 Filed 07/11/19 Page 2 of 2

Hon. Paul A. Engelmayer -2- July 11, 2019

attend the viewing, funeral and burial of her uncle. I have been in contact with AUSA Daniel
Wolf who advises that the Government defers to Pretrial Services and does not object to the
requested bail modification. Pretrial Services is amenable to extending Ms. Faustin’s curfew to
permit her to travel to Philadelphia for the reasons noted, but because Ms. Faustin would be
traveling outside her bail travel limits, a Court Order is required

Accordingly, for the reasons set forth herein, I respectfully request that Ms.
Faustin’s bail conditions be modified to permit Ms. Faustin to travel to and from Philadelphia on
Saturday, July 13, 2019.

Thank you for your consideration of this request.

Cifully submitted,

  

CC: AUSA Daniel Wolf
Pretrial Services Officers Amanda Sanchez and John Moscato
(all via ECF filing and email)

TY

GRANTED. Mr. Faustin shall provide location information as to the funeral home and cemetery
to the Pretrial Services Department. The Court sends its condolences to Ms. Faustin and her
family. The Clerk of Court is requested to terminate the motion at Dkt. No. 128.

7/11/2019

Paul A Engen

PAUL A. ENGELMAYER
United States District Judge

SO ORDERED.

 
